Exhibit 99 ONCOR ELECTRIC DELIVERY COMPANY CONDENSED STATEMENT OF CONSOLIDATED INCOME (Unaudited) Twelve Months Ended September 30, 2007 (millions of dollars) Operating revenues: Affiliated $ 1,041 Nonaffiliated 1,434 Total operating revenues 2,475 Operating expenses: Operation and maintenance 825 Depreciation and amortization 469 Income taxes 161 Taxes other than income 400 Total operating expenses 1,855 Operating income 620 Other income and deductions: Other income 3 Other deductions 41 Nonoperating income taxes 9 Interest income 58 Interest expense and related charges 306 Net income $ 325
